IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-75,568-08


                 EX PARTE RICARDO SANCHEZ ENRIQUEZ, Applicant


                 ON APPLICATION FOR WRIT OF HABEAS CORPUS
               CAUSE NO. 2008-1926-C2C IN THE 54TH DISTRICT COURT
                           FROM MCLENNAN COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to two counts of indecency with a child by contact and was

sentenced to 3 years’ imprisonment on each count. Applicant filed this application for writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       This Court initially received this application on July 1, 2020, and dismissed it as subsequent

on August 19, 2020. TEX . R. APP . P. 73.1(d). The Court has since determined that the application

was not barred under Article 11.07, § 4. We now withdraw our order of August 19, 2020, and

reconsider this application on our own motion. TEX . R. APP . P. 79.2(d).

       This Court has undertaken an independent review of all the evidence and pleadings in the
                                                                                                 2

record. Therefore, based on the trial court’s findings and conclusions and this Court’s independent

review of the entire record, we deny the application on the merits.



Filed: October 7, 2020
Do not publish